IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT NASHVILLE
                                    July 16, 2013 Session

                    BRUCE ELLIOT v. STATE OF TENNESSEE

                 Appeal from the Criminal Court for Davidson County
                   Nos. 2007-B-1546, 1547   Steve R. Dozier, Judge


               No. M2012-01266-CCA-R3-PC - Filed November 26, 2013


The Petitioner, Bruce Elliot, challenges the post-conviction court’s finding that he received
the effective assistance of counsel at trial and its denial of post-conviction relief from his jury
convictions for conspiracy to deliver 300 grams or more of cocaine within 1,000 feet of a
school, conspiracy to possess 300 grams or more of cocaine, possession of 300 grams or
more of cocaine, all Class A felonies; money laundering, a Class B felony; possession of over
one-half ounce of marijuana and possession of a firearm by a convicted felon, both Class E
felonies. The Petitioner contends that his trial counsel’s failure to file a motion to suppress
the wiretaps on his telephone, which provided the basis for all evidence subsequently
obtained against him, was deficient and that he was prejudiced by this deficiency. Upon
consideration of the record and the applicable authorities, we affirm the judgment of the post-
conviction court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

D. K ELLY T HOMAS, J R., J., delivered the opinion of the court, in which C AMILLE R.
M CM ULLEN and R OGER A. P AGE, JJ., joined.

James O. Martin, III, Nashville, Tennessee, for the appellant, Bruce Elliot.

Robert E. Cooper, Jr., Attorney General and Reporter; Clark B. Thornton, Assistant Attorney
General; Victor S. (Torry) Johnson, III, District Attorney General; and John Zimmerman,
Assistant District Attorney General; for the appellee, State of Tennessee.

                                       OPINION
                                 FACTUAL BACKGROUND

      The Petitioner was convicted by a Davidson County jury of conspiracy to deliver 300
grams or more of cocaine in a school zone, see Tenn. Code Ann. § 39-17-417(j)(5);
possession of 300 grams or more of cocaine; possession of a firearm by a convicted felon,
see id. at § 39-17-1307(b)(1)(a); possession of one-half ounce or more of marijuana, see id.
at § 39-17-417(g)(1); conspiracy to deliver 300 grams or more of cocaine within 1,000 feet
of a school, see id. § 39-17-417(j)(5), -432; and money laundering, see id. at § 39-14-903.
See State v. Elliott, 366 S.W.3d 139, 141 (Tenn. Crim. App. 2010), perm. app. denied (Tenn.
Aug. 26, 2010). The trial court imposed an effective sixty-six-year sentence in the
Department of Correction. On direct appeal, the Petitioner challenged the sufficiency of the
evidence, contended that the trial court erred by denying his motion to suppress evidence
seized during a search of his apartment, and claimed various errors in his sentencing. Id. at
139. This court affirmed the Petitioner’s convictions, and our supreme court subsequently
denied permission to appeal that decision. Id. at 141.

        The Petitioner filed a petition for post-conviction relief on August 19, 2011, citing
multiple bases for relief. However, as relevant to this appeal, he alleged that trial counsel
was deficient for failing to “challenge the wiretap applications and orders employed in the
investigation of this case and failed to move the court to suppress the evidence which was
the fruit of the wiretaps.”1 The Petitioner argued that the wiretap applications for Angela
Fleming’s and David Wade’s telephones, hereinafter referred to as “initial wiretaps,” which
were the first wiretaps issued in relation to this case, did not contain a sufficient statement
of probable cause that a wiretap would reveal evidence of a conspiracy, nor did they
demonstrate the requisite necessity pursuant to the wiretapping statute. The Petitioner argued
that these deficiencies rendered the applications insufficient and the subsequent orders
authorizing the wiretaps illegal. The Petitioner explained that because both the probable
cause and necessity sections of the initial wiretap applications were incorporated by reference
in the subsequent wiretaps applications, including the Petitioner’s, the illegality extended to
all of the wiretap applications. The Petitioner also argued that the limited additional
information provided in the necessity section of the wiretap application for his phone was
also insufficient to meet the requirements of the Wiretapping and Electronic Surveillance Act
(Wiretap Act). Further, given that the evidence used against the Petitioner at trial was based
primarily on the information derived from this illegal wiretap surveillance, based on the
“fruit of the poisonous tree” doctrine, suppression of the evidence against the Petitioner
would have been granted and the Petitioner would have been acquitted. As such, trial
counsel’s deficiency in failing to request suppression of the wiretap applications relevant to
this case resulted in prejudice, and a new trial is warranted. The State maintained that the
post-conviction court properly denied the Petitioner post-conviction relief. The following
evidence was adduced at the post-conviction hearing on March 30, 2012.

          Trial counsel, the only witness to testify at the hearing, explained that he did not file

1
    Bases cited in the post-conviction petition that are not raised on appeal will be treated as waived.

                                                       -2-
a motion to suppress the wiretap applications because he did not think it would have merit.
He further explained that he did not base his decision on the Petitioner’s standing, or lack
thereof, but that he looked at the wiretap applications from a general standpoint and
determined that a challenge to their legality would not be successful. Trial counsel testified
that he did file a motion to suppress the evidence retrieved from a search of the Petitioner’s
home and conceded that the search warrant authorizing that search was primarily based on
information gleaned from the wiretap investigation. However, he noted that some of the
Petitioner’s associates were also being investigated. Trial counsel also testified that,
although the Petitioner could not view the discs containing the wiretap applications and
orders because he was incarcerated and did not have access to the appropriate equipment,
they discussed the contents of the discs. Trial counsel further testified that he had handled
several wiretap cases over the course of his career.

        On cross-examination, trial counsel testified that he had been practicing criminal law
for thirteen years, that 99.9 percent of his practice was criminal defense, and that he had
conducted approximately forty to fifty jury trials in the past ten to twelve years. Trial counsel
stated that he and the Petitioner primarily communicated in person but that they had also
spoken on the phone and corresponded via mail. Trial counsel explained that their trial goal
was to illustrate the weakness of the evidence allegedly proving that the Petitioner entered
into a conspiracy with the others. As for the possession charges, the goal was to get the
evidence from the search suppressed. Trial counsel admitted that losing the motion to
suppress dimmed their chances for a “straight out acquittal” but that there was also an issue
regarding the Petitioner’s “direct possession” of the drugs at issue; another person, his
girlfriend, also had access to the drugs. According to trial counsel, he and the Petitioner
discussed their theory of the case, and there were no disagreements between them. Trial
counsel explained that, despite losing the suppression motion, the Petitioner had no choice
but to proceed to trial given the offer on the table at the time. Although trial counsel could
not remember the terms of the offer, he insisted that he communicated that offer to the
Petitioner and that the Petitioner knowingly rejected the offer.

       After taking the matter under advisement, the post-conviction court denied relief and
issued the following findings:

              As a preliminary matter, the State contends that the [P]etitioner lacks
       standing to challenge the wiretap orders for the Fleming and Wade telephones.
       Tennessee Code Annotated 40-6-304(h)(1) and (2) state, in pertinent part[,]

              Any aggrieved person in any trial, hearing or proceeding in or
              before any court, . . . may move to suppress the contents of any
              intercepted wire, oral or electronic communication, or evidence

                                               -3-
              derived therefrom . . .

              Aggrieved person means a person who was a party to an
              intercepted wire, oral or electronic communication, or a person
              against whom the interception was directed . . . (emphasis
              added).

       The State asserts that the [P]etitioner does not fall within the definition of
       aggrieved person in regards to these initial wiretap applications, and therefore
       cannot challenge the legality of the wiretap order. However, these initial
       wiretap applications were directed against, in addition to Fleming and the
       Wades, “others as yet unknown” in “uncovering the full extent of the
       conspiracy” to traffic in large quantities of cocaine. Given the breadth of the
       purpose and potential targets of the wiretap application, the Court finds that
       the [P]etitioner would qualify as an “aggrieved person” under the statute and
       has standing to challenge the validity of the Fleming/Wade applications.

       Regarding the Petitioner’s argument that the initial warrants lacked sufficient probable
cause, the post-conviction court found as follows:

       The wiretap applications for the Fleming and Wade phones outlined a series
       of police-monitored cocaine purchases made by a confidential informant from
       Angela Fleming. The application also detailed physical surveillance and call
       logs which indicated that the Wades were supplying the cocaine to Fleming.
       The stated purpose of the wiretap was to “uncover the full extent of the
       conspiracy” and to “identify the Wades cocaine supplier(s).” The [P]etitioner
       essentially contends that the application contained no specific evidence that
       anyone was supplying the Wades with cocaine. However, the issuing judge, in
       this case Judge Watkins, does not abandon common sense when reviewing an
       affidavit in support of probable cause. Short of the possibility that the Wades
       were growing, processing and packaging their own cocaine, the conclusion
       that another conspirator was supplying them with such is a reasonable
       deduction from the affidavit. Therefore, the Court finds that the issuing judge
       had a substantial basis to conclude that a conspiracy to distribute over 300
       grams of cocaine existed and that the conspiracy extended beyond Angela
       Fleming and the Wades, in that another individual or individuals were
       supplying cocaine to the Wades.

              The [P]etitioner asserts that since there was no probable cause that the
       conspiracy extended beyond Fleming and the Wades, coupled with the fact that

                                              -4-
       the investigators had sufficient evidence to charge the aforementioned
       individuals from the monitored cocaine transactions with the confidential
       informant, that therefore no “necessity” existed for a wiretap intercept. The
       Court has already found that there was probable cause that the conspiracy
       extended beyond these individuals. The use of the confidential informant in
       gathering evidence against these low-level members of the conspiracy is
       further proof that the wiretap intercept was not employed as an initial step in
       the investigation, and that traditional methods of investigation were attempted
       and failed in discovering the full scope of the conspiracy and identity of the
       other conspirators. The Court finds that the probable cause and necessity
       requirements were met for the Fleming and Wade wiretap applications, and
       that those intercepts were lawfully issued.

               The [P]etitioner also contends that there was insufficient probable cause
       and necessity in the application for wiretaps on each of the [P]etitioner’s
       phones. The affidavits contain transcripts of conversations in which the
       [P]etitioner implicated himself in large-scale cocaine dealing. There was clear
       probable cause for the issuance of a wiretap based off these conversations.
       Furthermore, the application for the interception of the [Petitioner’s] telephone
       demonstrates that the affiant considered alternative investigative procedures
       as required by statute. T.C.A. §[]40-6-304(a). Specifically, the application
       explains why the use of physical surveillance, confidential sources, infiltration
       by undercover officers, general questioning, use of search warrants, and the
       use of pen registers would not be sufficient in this particular case.

               Based upon the foregoing reasoning, the Court finds that the wiretap
       intercepts which implicated the [P]etitioner were lawfully issued, and that the
       [P]etitioner has failed to show by clear and convincing evidence that trial
       counsel was ineffective in failing to file a motion to suppress, or that he was
       prejudiced by such inaction.

       This appeal followed.


                                         ANALYSIS

       The Petitioner contends that his trial counsel’s failure to file a motion to suppress the
wiretaps of his telephone communications constituted the ineffective assistance of counsel,
violating his Sixth Amendment rights, because the relevant applications for wiretaps failed
to demonstrate probable cause and necessity as required by Tennessee Code Annotated

                                              -5-
sections 40-6-301 to -311. The State responds first that the Petitioner does not have standing
to challenge the initial wiretaps and, alternatively, that the wiretap applications and orders
complied with the Wiretap Act, and as such, the Petitioner cannot prove that he was
prejudiced by trial counsel’s failure to challenge the wiretaps.

       Petitions for post-conviction relief are governed by the Post-Conviction Procedure
Act. Tenn. Code Ann. §§ 40-30-101 to -122. To obtain relief, the petitioner must show that
his conviction or sentence is void or voidable because of the abridgement of a constitutional
right. Tenn. Code Ann. § 40-30-103. The petitioner must prove his factual allegations
supporting the grounds for relief contained in his petition by clear and convincing evidence.
Tenn. Code Ann. § 40-30-110(2)(f); see Dellinger v. State, 279 S.W.3d 282, 293-94 (Tenn.
2009). Evidence is clear and convincing when there is no substantial doubt about the
accuracy of the conclusions drawn from the evidence. Hicks v. State, 983 S.W.2d 240, 245
(Tenn. Crim. App. 1998).

        The post-conviction court’s findings of fact are conclusive on appeal unless the
evidence in the record preponderates against them. See Nichols v. State, 90 S.W.3d 576, 586
(Tenn. 2002) (citing State v. Burns, 6 S.W.3d 453, 461 (Tenn. 1999)); see also Fields v.
State, 40 S.W.3d 450, 456-57 (Tenn. 2001). The petitioner has the burden of establishing
that the evidence preponderates against the post-conviction court’s findings. Henley v. State,
960 S.W.2d 572, 579 (Tenn. 1997). This court may not re-weigh or reevaluate the evidence
or substitute its inferences for those drawn by the post-conviction court. Nichols, 90 S.W.3d
at 586. Furthermore, the credibility of the witnesses and the weight and value to be afforded
their testimony are questions to be resolved by the post-conviction court. Bates v. State, 973
S.W.2d 615, 631 (Tenn. Crim. App. 1997).


                            I. Ineffective Assistance of Counsel

        Ineffective assistance of counsel claims are regarded as mixed questions of law and
fact. State v. Honeycutt, 54 S.W.3d 762, 766-67 (Tenn. 2001). Thus, the post-conviction
court’s findings of fact underlying a claim of ineffective assistance of counsel are reviewed
under a de novo standard, accompanied with a presumption that the findings are correct
unless the preponderance of the evidence is otherwise. Fields, 40 S.W.3d at 458 (citing Tenn.
R. App. P. 13(d)). The post-conviction court’s conclusions of law are reviewed under a de
novo standard with no presumption of correctness. Id.

       Under the Sixth Amendment to the United States Constitution, when a claim of
ineffective assistance of counsel is made, the burden is on the defendant to show (1) that
counsel’s performance was deficient and (2) that the deficiency was prejudicial. Strickland

                                             -6-
v. Washington, 466 U.S. 668, 687 (1984); see Lockart v. Fretwell, 506 U.S. 364, 368-72
(1993). A defendant will only prevail on a claim of ineffective assistance of counsel after
satisfying both prongs of the Strickland test. See Henley, 960 S.W.2d at 580. The
performance prong requires a defendant raising a claim of ineffectiveness to show that
counsel’s representation was deficient, thus fell below an objective standard of
reasonableness or was “outside the wide range of professionally competent assistance.”
Strickland, 466 U.S. at 690. The prejudice prong requires a defendant to demonstrate that
“there is a reasonable probability that, but for counsel’s professional errors, the result of the
proceeding would have been different.” Id. at 694. “A reasonable probability means a
probability sufficient to undermine confidence in the outcome.” Id. Failure to satisfy either
prong results in the denial of relief. Id. at 697. The Strickland standard has also been applied
to the right to counsel under article I, section 9 of the Tennessee Constitution. State v.
Melson, 772 S.W.2d 417, 419 n.2 (Tenn. 1989).

        Both the United States Supreme Court and the Tennessee Supreme Court have
recognized that the right to such representation includes the right to “reasonably effective”
assistance, that is, within the range of competence demanded of attorneys in criminal cases.
Strickland, 466 U.S. at 687 (1984); Baxter v. Rose, 523 S.W.2d 930, 936 (Tenn. 1975). In
reviewing counsel’s conduct, a “fair assessment of attorney performance requires that every
effort be made to eliminate the distorting effects of hindsight, to reconstruct the
circumstances of counsel’s challenged conduct, and to evaluate the conduct from counsel’s
perspective at the time.” Strickland, 466 U.S. at 689. Deference is made to trial strategy or
tactical choices if they are informed ones based upon adequate preparation. Hellard v. State,
629 S.W.2d 4, 9 (Tenn. 1982). “Thus, the fact that a particular strategy or tactic failed or
even hurt the defense does not, alone, support a claim of ineffective assistance.” Cooper v.
State, 847 S.W.2d 521, 528 (Tenn. Crim. App. 1992).

A. Standing

        As a preliminary matter, we address the State’s argument that the Petitioner lacked
standing to challenge the initial wiretaps in this case. The Petitioner responds that he is an
“aggrieved” person, as described in Tennessee Code Annotated section 40-6-304(h)(1) and
(2), and as such, has standing to challenge the legality of the wiretap intercepts. That statute
states, in relevant part,

       Any aggrieved person in any trial, hearing or proceeding in or before any
       court, . . . may move to suppress the contents of any intercepted wire, oral or
       electronic communication, or evidence derived therefrom . . . .

       Aggrieved person means a person who was a party to an intercepted wire, oral

                                               -7-
       or electronic communication, or a person against whom the interception was
       directed . . . .

Tenn. Code Ann. § 40-6-304(h)(1), (2).

        The post-conviction court stated, “Given the breadth of the purpose and potential
targets of the wiretap application, the Court finds that the [P]etitioner would qualify as an
‘aggrieved person’ under the statute and has standing to challenge the validity of the
Fleming/Wade applications.” We agree. The initial wiretap applications stated that one of
the main goals the wiretap investigation was to determine “[t]he nature, extent, and method
of operation by which the Target Subjects, and others as yet unknown, conduct their illicit
drug trafficking business[,]” thus uncovering the “full extent of the conspiracy.” It further
stated that the “[t]arget [s]ubjects, A[ngela Christine Fleming], David Wayne Wade, Shawn
Tyrone Wade, and others as yet unknown, have committed, are committing, and will continue
to commit and/or conspire to commit offenses enumerated in T.C.A. §[]39-17-417 (j)(5), to
wit:

       a. Possession with intent to sell or deliver 300 grams or more of a substance
       containing cocaine,
       b. Delivery and/or sale of 300 grams or more of a substance containing
       cocaine; and,
       c. Conspiracy to commit the same.”

Although not named specifically in the initial wiretap application as a target subject, the
Petitioner is undoubtedly included in the “others as yet unknown” portion of the statement,
as evidenced by the instant case. The plain meaning of Tennessee Code Annotated section
40-6-304(h)(2) supports the post-conviction court’s conclusion that the Petitioner had
standing to challenge the initial wiretaps because he was both a party to an intercepted wire
and a “person against whom the interception was directed.” See Tenn. Code Ann. §40-6-304
(h)(2).

B. The Wiretapping and Electronic Surveillance Act

        The Petitioner contends that the wiretaps of his telephone conversations were
unlawfully transmitted and monitored because the initial wiretap applications did not
elucidate probable cause that there was a conspiracy to distribute large amounts of cocaine
that extended beyond Angela Fleming and the Wades, nor did it show the necessity of the
wiretaps, as opposed to employing other investigative means. The Petitioner also contends
that the application to wiretap his phone, specifically, failed to show the necessity of utilizing
a wiretap. To determine whether trial counsel’s failure to request suppression of the wiretaps

                                               -8-
violated the Petitioner’s Sixth Amendment right to counsel, we must determine whether such
a motion would have likely been granted if requested.

       The Wiretap Act, Tennessee Code Annotated sections 40-6-301 to -311, allows certain
judges to issue orders authorizing interception of wire, oral, or electronic communications
upon the application of law enforcement. Tenn. Code Ann. § 40-6-304. The application must
include the following information: (1) the identity of the applicant officer and the district
attorney general authorizing the application; (2) a full and complete statement of the facts
relied upon by the applicant, including details of the offense, a description of the facilities
from which the communications are to be intercepted, a description of the type of
communication sought to be intercepted, and the identity of all known persons committing
the offense and whose communications may be intercepted; (3) a statement of the time period
during which the interception must be maintained; and (4) a statement of facts concerning
any previous applications. Tenn. Code Ann. § 40-6-304(a); State v. Moore, 309 S.W.3d 512,
522 (Tenn. Crim. App. 2009). The application also must contain “[a] full and complete
statement as to whether or not other investigative procedures have been tried and failed or
why they reasonably appear to be unlikely to succeed if tried or to be too dangerous.” Id.

        A qualified judge may issue an ex parte order authorizing interception upon finding
that (1) “[t]here is probable cause for belief that an individual is committing, has committed,
or is about to commit a particular offense enumerated in §40-6-305”; (2) “[t]here is probable
cause for belief that particular communications concerning that offense will be obtained
through the interception”; (3) “[n]ormal investigative procedures have been tried and have
failed or reasonably appear to be unlikely to succeed if tried or to be too dangerous”; and (4)
“[t]here is probable cause for belief that the facilities from which, or the place where, the
wire, oral or electronic communications are to be intercepted are being used, or about to be
used, in connection with the commission of the offense, or are leased to, listed in the name
of, or commonly used by the person.” Tenn. Code Ann. § 40-6-304(c).

        The order may authorize interception for up to thirty days, with extensions to be
granted as needed. Tenn. Code Ann. § 40-6-304(e). “The thirty-day period begins on the
earlier of the day on which the investigative or law enforcement officer first begins to
conduct an interception under the order or ten (10) days after the order is entered.” Id. The
order must also require reports to be made to the issuing judge, at ten-day intervals, “showing
what progress has been made toward achievement of the authorized objective and the need
for continued interception.” Tenn. Code Ann. § 40-6-308(c); Moore, 309 S.W.3d at
523(citing State v. John A. Boatfield, No. E2000-01500-CCA-R3-CD, 2001 WL 1635447,
at *12 (Tenn. Crim. App. Dec. 20, 2001) (describing generally the statutory requirements of
the Wiretap Act)).



                                              -9-
       1. Probable Cause: the Initial Wiretap Applications

       When analyzing a finding that there was sufficient probable cause to issue a wiretap,
we must decide whether the post-conviction court erred in finding that the issuing judge had
a “substantial basis for concluding that a search warrant would yield evidence of
wrongdoing.” State v. Jacumin, 778 S.W.2d 430, 432 (Tenn. 1989) (citing Illinois v. Gates,
462 U.S. 213 (1983); Spinelli v. United States, 393 U.S. 410 (1969)); Moore, 309 S.W.3d
at 523. “[I]n passing on the validity of a warrant, the reviewing court may consider only the
information brought to the magistrate’s attention.” Jacumin, 778 S.W.2d at 432 (citing
Aguilar v. Texas, 378 U.S. 108 n.1 (1964)). “In reviewing the validity of an electronic
surveillance order, we will accord ‘great deference’ to the determination of the issuing
judge.” United States v. Corrado, 227 F.3d 528, 539 (6th Cir. 2000).

       In the probable cause section of the initial wiretap applications, the affiant noted
several buys made by the confidential informant and telephone conversations which the
informant attempted to purchase cocaine from Fleming who, in turn, got the cocaine from
David and Shawn Wade. That section concluded,

             [] Based on the buys made by CS-1, I believe that Shawn Tyrone Wade
       and David Wayne Wade are ANGELA CHRISTINE FLEMING’S source for
       cocaine. During the six buys, the only time there was a problem with David
       Wade and Shawn Wade supplying the quantity of cocaine FLEMING wanted
       was when Shawn Wade was in Wartrace, Tennessee.

               [] From my experience investigating major drug traffickers, I know that
       for a drug dealer to be able to supply quarter kilograms of cocaine on demand,
       the drug dealer must have access to kilograms of cocaine. They must have a
       constant and reliable source, or sources, for kilograms of cocaine. The
       undercover operation has provided information making it possible to prosecute
       ANGELA CHRISTINE FLEMING for her part in the conspiracy to distribute
       cocaine. Through the undercover operation[,] investigators have been able to
       gather enough evidence to prosecute David Wayne Wade and Shawn Tyrone
       Wade as her cocaine suppliers.

              [] However, I believe this is as far as the undercover operation can go
       in uncovering the full extent of the conspiracy. The other conspirators involved
       with FLEMING and the Wades in the cocaine trafficking operation have not
       and, most likely, will not be identified or prosecuted. Other customers of
       FLEMING and the Wades can not be identified through the undercover
       operation. Like[]wise, the Wades cocaine supplier(s) can not be identified

                                             -10-
       through the undercover operation. And, as detailed in the [necessity] section,
       surveillance, search warrants, interviews, and/or pen register and call detail
       records are not likely to be successful in identifying and prosecuting the other
       conspirators.

              [] Only through the use of a wiretap investigation can investigators have
       an opportunity to learn the full scope of the cocaine trafficking conspiracy that
       is responsible for the distribution of multi-kilograms of cocaine over the past
       months (FLEMING told CS-1 she has been buying from them “for a long
       time”). Based on Shawn Wade’s arrest in Wartrace, Tennessee. I also believe
       the conspiracy extends to other counties in Middle Tennessee.

               [] Therefore, I am requesting an Order for the interception of
       FLEMING’s xxx-xxxx telephone as part of the wiretap application. I believe
       the interception of xxx-xxxx will identify other customers of FLEMING, as
       well as confirming who her suppliers are. I believe that the telephone records
       detailed above show that Shawn Wade uses different telephones . . . to conduct
       his cocaine distribution. The wiretap of FLEMING’s telephone will reveal
       Shawn Wade’s involvement regardless of what telephone Wade is using at this
       time.

       We conclude that the post-conviction court properly found that the foregoing
information provided the issuing judge with a substantial basis from which to conclude that
the wiretap investigation would reveal evidence of an ongoing conspiracy to traffick large
amounts of cocaine and the identity of the co-conspirators.

       2. Necessity

        The Petitioner also contends that neither the application to wiretap his phone nor the
initial wiretap applications, which were subsequently incorporated by reference in the
application for a wiretap on his phone, contained a sufficient statement regarding the
necessity of employing a wiretap investigation as opposed to other investigative techniques.

       The Wiretap Act requires that an application for a wiretap include “[a] full and
complete statement as to whether or not other investigative procedures have been tried and
failed or why they reasonably appear to be unlikely to succeed if tried or to be too
dangerous.” Tenn. Code Ann. § 40-6-304(a)(3). Before a wiretap is issued, the issuing judge
must make a determination that, in fact, “[n]ormal investigative procedures have been tried
and have failed or reasonably appear to be unlikely to succeed if tried or to be too
dangerous.” Id.

                                             -11-
        As this court has previously recognized, this provision is “‘simply designed to assure
that wiretapping is not resorted to in situations where traditional investigative techniques
would suffice to expose the crime.’” Moore, 309 S.W.3d at 525 (quoting United States v.
Kahn, 415 U.S. 143, 153 n.12 (1974)). Accordingly, this court has observed that “[l]aw
enforcement is not required to ‘exhaust every conceivable non-wiretap investigative
technique.’” Id. (quoting United States v. Lambert, 771 F.2d 83, 91 (6th Cir. 1985); see State
v. Jeffrey Kristopher King and Kasey Lynn King, M2012-00201-CCA-R3-CD, 2013 WL
5372268, at *14 (Tenn. Crim. App. Sept. 24, 2013). “‘All that is required is that the
investigators give serious consideration to the non-wiretap techniques prior to applying for
wiretap authority and that the court be informed of the reasons for the investigators’ belief
that such non-wiretap techniques have been or will likely be inadequate.’” Moore, 309
S.W.3d at 525 (quoting Lambert, 771 F.2d at 91; see also Corrado, 227 F.3d at 539 (“This
court has clarified that the purpose of the necessity requirement ‘is not to foreclose electronic
surveillance until every other imaginable method of investigation has been unsuccessfully
attempted, but simply to inform the issuing judge of the difficulties involved in the use of
conventional techniques.”’)(quoting United States v. Landmesser, 553 F.2d 17, 20 (6th Cir.
1977)). However, while it is not a requirement that a wiretap be used solely as a last resort,

       a purely conclusory affidavit unrelated to the instant case and not showing any
       factual relations to the circumstances at hand would be . . . an inadequate
       compliance with the statute. . . . [Rather,] the mere fact that the affidavit . . .
       rested in part on statements that would be equally applicable to almost any
       [similar] case does not render the affidavit insufficient. What is required in
       addition, however, is information about particular facts of the case at hand
       which would indicate that wiretaps are not being routinely employed as the
       initial step in criminal investigation.


Moore, 309 S.W.3d at 526 (quoting Landmesser, 553 F.2d at 20) (internal quotation marks
and citation omitted). As the federal courts have made clear, however,

       courts will not invalidate a wiretap order simply because defense lawyers are
       able to suggest post factum some investigative technique that might have been
       used and was not. It is enough if the affidavit explains the prospective or
       retrospective failure of several investigative techniques that reasonably suggest
       themselves.

United States v. Hyde, 574 F.2d 856, 867 (5th Cir. 1978); see also United States v. Carrillo,
123 F. Supp. 2d 1223, 1245 (D. Colo. 2000) (“After-the-fact suggestions by defense attorneys
as to how an investigation might have been handled are entitled to little weight in the

                                              -12-
analysis.”)

              a. Initial Wiretap Applications

       The Petitioner contends that the necessity portion of the initial wiretap applications
did not demonstrate that the use of other investigative procedures were tried and had failed
because those procedures were in fact successful in implicating and providing sufficient
evidence to prosecute Fleming and the Wades.

        After our review of the record, we conclude the initial wiretap applications contain
a sufficient “statement as to whether or not other investigative procedures have been tried
and failed or why they reasonably appear to be unlikely to succeed if tried or to be too
dangerous.” See Tenn. Code Ann. § 40-6-304(a)(3). The wiretap applications at issue set
out, in detail, consideration of alternative investigative procedures, including the use or
problems with use of physical surveillance; confidential sources; infiltration by undercover
officers; general questioning of individuals who had been involved in cocaine trafficking
activities with the target subjects; search warrants; and review and analysis of telephone
records. It also provided both general information about the difficulties involved in
investigating a large drug trafficking organization and “particular facts of the case at hand
which would indicate that wiretaps are not being ‘routinely employed as the initial step in
criminal investigation.’” Landmesser, 553 F.2d at 20 (quoting Giordano, 416 U.S. at 515).


        The Petitioner argues that the wiretaps were not necessary because prior to their
implementation, law enforcement already had sufficient evidence – from other investigative
means – to prove that Fleming and the Wades were involved in selling and conspiring with
each other to sell large amounts cocaine. However, the stated purpose of the wiretap was to
“uncover the full extent of the cocaine trafficking conspiracy” and not solely to discover
criminal activity committed by certain individuals. See, e.g., Moore, 309 S.W.3d at 528 (“As
stated by the [wiretap] orders in this case, however, the investigation had as its objective not
merely the discovery of some criminal activity by Brown, David Moore, and the Defendant,
but, among other things, ‘[t]he nature, extent, and method of operation’ of the suspects’
drug-trafficking business and the ‘identities and roles of ... co-conspirators.’”) The aim was
to determine who was supplying the cocaine to Fleming and the Wades, and as the
application noted, the investigative means employed to uncover their illegal transactions had
failed to reveal those higher up in the conspiracy, i.e., the person or persons supplying the
cocaine.

      The Petitioner responds to this argument, averring that there was no evidence to
suggest that there were any additional persons involved in the conspiracy to sell large

                                              -13-
amounts of cocaine. However, as noted by the post-conviction court, the issuing judge did
not abuse his discretion in determining that, given the circumstances, it was reasonable to
conclude that Fleming and the Wades were being supplied with cocaine from an outside
source; we agree. Because the necessity portion of the application noted that utilizing the
other investigative techniques, while successful in incriminating Fleming and the Wades,
failed to reveal the identity of this outside source or sources, it sufficiently illustrated the
necessity of utilizing wiretaps to uncover the full extent of the conspiracy. It is for those
reasons that the Petitioner is not entitled to relief on this issue.

                b. Wiretap Application for the Petitioner’s Phone

       The Petitioner contends that the wiretap application for his phone was unlawfully
approved because the affiant failed to illustrate the necessity of the wiretap in uncovering
evidence of the Petitioner’s involvement in a conspiracy to traffick large amounts of cocaine.
He explains that the wiretap of his phone was illegal because the State relied on the necessity
requirement of Tennessee Code Annotated section 40-6-304(a)(3) to be fulfilled almost
exclusively by incorporating the initial wiretaps by reference. The State responds that the
necessity portion of the Petitioner’s wiretap application was sufficient to meet the
requirements of section 40-6-304(a)(3). We agree with the State.

       The Petitioner is correct in his statement that the necessity portion of his wiretap
application incorporated the initial wiretap application by reference; however, the State did
not solely rely on this incorporation to satisfy the necessity statement required in his
application.2 In addition to the statement from the initial wiretap application,3 the affiant also
noted as follows:

               [] Investigators have learned from intercepted calls that [the Petitioner]
        does not live at the 121 Gordon address shown on his driver license.
        Investigators believe that this is a relative’s address [the Petitioner] uses as a
        mailing address. Through intercepted calls on Wood’s telephone and
        surveillance conducted in connection with the interceptions, investigators
        believe that [the Petitioner] is staying at . . . . Extended surveillance in an


2
  In Moore, this court cited with approval the State’s method of incorporating information contained in
previous wiretap applications into the wiretap application at issue by reference, explaining that the
information from the previous applications retains its relevance and applicability due to the Petitioner’s
suspected membership in the same drug-trafficking organization as the target subjects of that application.
309 S.W.3d at 525.
3
  We have previously concluded that the necessity portion of the initial wiretap applications was sufficient
to show the necessity of employing the use of wiretaps to uncover the “full extent” of the conspiracy.

                                                   -14-
       apartment complex is difficult due to other residents and complex workers
       making inquiries on why officers are parked in the complex lot.

              [] Director McWright told me that during the investigation in 1999[,]
       he attempted to conduct surveillance on [the Petitioner]. Director McWright
       said that it seem[ed that the Petitioner] was able to spot Director McWright
       conducting surveillance from blocks away. Director McWright said that when
       he would get behind [the Petitioner] in an effort to follow [the Petitioner] in
       his vehicle, [the Petitioner] would pull to the side of the road and stop. [The
       Petitioner] would then get behind Director McWright’s vehicle and follow
       him.

       ....

              [] No confidential sources have been developed who knows [the
       Petitioner] or can provide the kind of information that can be gained from a
       wiretap of [the Petitioner’s] telephones.

       ....

               [] Director McWright also told me that in 1999 a pen register was
       activated on two telephones, neither of which are the two currently used by
       [the Petitioner]. Director McWright said that the data collected from the pen
       registers did not result in the gathering of evidence of [the Petitioner’s] drug
       trafficking.

As illustrated by the statements above, law enforcement did not rely solely on the
incorporation of previous wiretap applications to comply with the requirements of Tennessee
Code Annotated section 40-6-304(a)(3). See Moore, 309 S.W.3d at 526 (quoting
Landmesser, 553 F.2d at 20)(noting that “the prior experience of investigative officers is
indeed relevant in determining whether other investigative procedures are likely to succeed
if tried)) (emphasis added). Because “[l]aw enforcement is not required to ‘exhaust every
conceivable non-wiretap investigative technique,’” the aforementioned statements and
evidence offered in support thereof, irrespective of the incorporation by reference, was
sufficient to show that some investigative procedures had been tried and failed and why
others reasonably appeared to be unlikely to succeed if tried. See Moore, 309 S.W.3d at 525
(quoting United States v. Lambert, 771 F.2d 83, 91 (6th Cir. 1985)). Finally, because the
evidence suggests that wiretaps were not being routinely employed as an initial step in the
investigation, this issue is without merit.



                                             -15-
       3. Minimization

       The Petitioner emphasizes throughout his brief that the wiretaps involved in this case
intercepted more than 18,000 calls over a period of several months, which is essentially an
argument that the interception of electronic communications were not properly minimized
in violation of Tennessee Code Annotated section 40-6-304(e).

        The Wiretap Act provides that “any order or extension of an order shall contain a
provision that the authorization to intercept shall be conducted in a way as to minimize the
interception of communications not otherwise subject to interception,” Tennessee Code
Annotated section 40-6-304(e), a requirement that mirrors that of Title III. See 18 U.S.C.A.
§ 2518(5); Moore, 309 S.W.3d at 529. The orders in this case comply with that provision.
A party challenging police minimization procedures must address the specific procedures and
calls at issue and demonstrate that monitoring was not conducted in a way as to minimize the
interception of communications not otherwise subject to interception. As the Petitioner
failed to identify any improperly intercepted calls or otherwise unlawful action undertaken
by law enforcement, this issue is without merit.


                                      CONCLUSION

       Based upon the foregoing, the judgment of the post-conviction court is affirmed.


                                                   _________________________________
                                                   D. KELLY THOMAS, JR., JUDGE




                                            -16-